Exhibit 4.3 AMENDMENT TO RESTATED MANAGEMENT AGREEMENT This Amendment to the Restated Management Agreement is made as of the 3rd day of May, 2008, by and between Nordic American Tanker Shipping Limited, a Bermuda company (the “Company”), and Scandic American Shipping Ltd., a Bermuda company (“Scandic”). W I T N E S S E T H: WHEREAS, the Company and Scandic are parties to a management agreement restated as of June 30, 2004, as further amended on October 12, 2004, April 29, 2005, and November 19, 2005 (the “Restated Management Agreement”); and WHEREAS, the Company has expanded its fleet of tanker vessels and Scandic will continue to provide management of these vessels. NOW, THEREFORE, the Company and Scandic hereby agree as follows: 1.Effective as of July 1, 2007, Section 3(a) of the Restated Management Agreement is hereby amended to read in its entirety as follows: “In consideration for Scandic’s providing the services to the Company specified in this Agreement, the Company shall pay Scandic a fee at the annual rate of Two Hundred and Twenty Five Thousand United States Dollars (USD 225,000) per annum (the "Fee") and cover Scandic’s reasonable costs incurred to perform the abovementioned services (the “Costs”). The Fee shall be paid quarterly in advance, on each January1, April1, July1 and October1. The Costs shall be paid monthly in advance through a monthly cash call procedure to be agreed between the parties.” 2.The Restated Management Agreement shall otherwise remain in full force and effect. IN WITNESS WHEREOF, the undersigned have executed this Amendment to the Restated Management Agreement as of the date first above written. NORDIC AMERICAN TANKERSHIPPING LIMITED By /s/ Hon. Sir David Gibbons Name: Hon. Sir David Gibbons Title: Director By /s/ Andreas Ove Ugland Name: Andreas Ove Ugland Title: Director By /s/ Torbjørn Gladsø Name: Torbjørn Gladsø Title: Director By /s/ Andrew W. March Name: Andrew W. March Title: Director By /s/ Paul J. Hopkins Name: Paul J. Hopkins Title: Director By /s/ Richard H.K. Vietor Name: Richard H.K. Vietor Title: Director SCANDIC AMERICAN SHIPPING LTD. By /s/ Frithjof Bettum Name: Frithjof Bettum Title: Vice President Technical Operations & Chartering By /s/ Jan Erik Langangen Name: Jan Erik Langangen Title: Executive Vice President – Business Development and Legal SK
